Citation Nr: 0014180	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

Initially, the Board notes that the veteran's appeal was 
first before the Board in October 1997.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain any additional treatment records 
identified by the veteran, as well as his Social Security 
Administration (SSA) records.  The RO was also directed to 
afford the veteran a VA examination.  Review of the record 
indicates that the RO complied with the Board's directives, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO requested information from the veteran 
as to any additional treatment records.  To date, the veteran 
has not responded.  The RO also obtained the veteran's SSA 
records.  Additionally, the veteran was afforded a VA 
examination in June 1999.


FINDING OF FACT

Competent medical evidence has not been presented showing 
that the degenerative changes of the veteran's lumbar spine 
are related to service and events therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
degenerative changes of the lumbar spine is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

The veteran's service medical records show that the veteran 
was involved in a jeep accident in May 1979.  At that time, 
the veteran reported right arm, left eye, and right forehead 
injuries.  The veteran did not complain of back pain or 
injury, and no pertinent treatment was provided.  In February 
1980, the veteran complained of back pain, as a result of 
playing basketball.  At that time, the veteran reported that 
the pain increased when he bent over and upon elevation of 
his left leg.  The recorded assessment was muscle spasm.  
Upon separation examination (conducted in March 1980), the 
veteran reported no complaints as to his lower back, and no 
pertinent clinical findings were noted.

Upon VA examination in March 1980, the veteran stated that he 
had been treated for injuries sustained in a jeep accident in 
May 1979.  Specifically, he had been treated for abrasions on 
the right side of his face and for a piece of metal in the 
left eye.  The veteran did not reference his lower back, and 
subsequent to physical examination, no pertinent clinical 
findings as to the veteran's lower back were noted.

Private chiropractic treatment records dated in March 1986 
reflect the veteran's complaints of a stiff neck, shoulders, 
and back.  The veteran's in-service jeep accident was not 
referenced, and no diagnosis was noted.

The veteran's May 1995 VA examination reflects the veteran's 
reports that he was taken off of work as a crane operator by 
his doctor.  It also reflects the veteran's reports that he 
took pain medication for his back.  The veteran stated that 
his back pain had started when he was in a jeep accident in 
Germany, in 1979.  This pain had been more or less constant 
since then, and over the past two years, it had become more 
severe.  Subsequent to physical examination, the pertinent 
diagnosis was degenerative joint disease, probably disc 
degeneration, in the lumbar spine.  The examiner did not 
comment as to the etiology of these changes or offer an 
opinion relating these changes to the veteran's service, 
including the jeep accident.

Private medical records (dated from January 1995 to June 
1999) document treatment received by the veteran for 
complaints of severe back pain.  The veteran indicated that 
he had been in a jeep accident in 1979, when he injured his 
back.  The veteran also indicated that he had seen a 
chiropractor for his back.  The veteran was found to have 
bulging discs at L4-L5 and at L5-S1, as well as 
spondylolisthesis.  A February 1996 entry references the 
veteran's bulging discs and indicates that this could 
represent the veteran's pain, although it was very difficult 
to say.  It was noted that they (the doctors) would write a 
letter for the veteran and state in rather subjective terms, 
as compared to cold hard evidence, that the veteran did in 
fact have a jeep roll over him while he was in the Army and 
that he had probably had a pretty significant back injury in 
the past.  However, whether this contributed to anything that 
the veteran was currently experiencing was hard to say.  The 
correspondence from the doctors as to the veteran's condition 
(also dated in February 1996) indicates that the veteran had 
been treated for many symptoms of pain, including low back 
pain.  By the veteran's history, the origination of his back 
pain was in the military, when a jeep rolled over him.  It 
was noted that the veteran had bulging discs at L4-L5 and at 
L5-S1 and that this could be the source of the veteran's 
pain.

At his RO hearing (conducted in March 1996), the veteran 
testified that he had been in pain right after the accident 
in 1979, but it did not bother him until after a year, when 
it got worse.  (Transcript (T.) at 1).  The veteran stated 
that he was the type of person who ignored pain.  (T. at 2).  
When asked if he had had other episodes of back pain while in 
service, the veteran responded in the affirmative.  Id.  It 
had only been a little bit of pain in service, which had 
gotten worse over the years.  Id.  The veteran's back pain in 
February 1980 was also noted.  (T. at 3).  The veteran's 
associate testified that she met the veteran in 1981 and that 
she then knew of the veteran's back pain.  (T. at 4).  He had 
been drinking because of the pain and was unemployed.  Id.  
She stated that she had finally been able to convince the 
veteran to go to a chiropractor.  Id.  The veteran stated 
that the chiropractor had told him that his back was so 
messed up that he would not touch him.  (T. at 5).  Instead, 
the chiropractor told the veteran that he needed to see a 
doctor.  (T. at 6).  When asked when he first saw a doctor 
after visiting the chiropractor, the veteran stated that it 
had been in January, a couple of years before, when he first 
filed his claim.  Id.  

The veteran submitted a lay statement from his associate, 
which reiterated her earlier testimony that she had noticed 
the veteran's back pain when they first met.

VA treatment records (dated from January 1996 to June 1999) 
document numerous canceled or missed appointments by the 
veteran.  These records also include a June 1999 x-ray study 
of the veteran's lumbosacral spine.  The veteran's alignment 
was normal, and intervertebral disc spaces were well 
preserved.  There was no evidence of any fracture or 
dislocation.

The veteran's June 1999 VA examination reflects the veteran's 
report that he injured his back in service, when he was in a 
jeep accident.  He had been thrown from the jeep.  This 
examination also reflects the veteran's in-service treatment 
for a muscle spasm, in February 1980.  The veteran stated 
that he was unemployed and that he had not been able to work 
in any prolonged capacity because of his lower back 
condition.  Initially, the veteran indicated that he had not 
had any treatment for his back, but upon further questioning, 
he stated that he had had some physical therapy and had seen 
a chiropractor in the 1980s.  Subsequent to physical 
examination, the diagnoses were functional pain behavior and 
no evidence of musculoskeletal or neurologic disease.  The 
examiner stated that the veteran did not have a physical 
condition based upon current examination and history that 
suggested any severity of back pain.  The veteran had been 
absolutely unremarkable on examination, with the exception of 
pain behaviors.  The examiner also stated that there was no 
evidence that the veteran had had a back injury while in 
service.  He referenced the veteran's service medical 
records, which indicated that the veteran had received 
treatment immediately after the jeep accident and that there 
was no documentation of back injuries at that time.  The 
examiner believed that the veteran's back condition had a 
questionable etiology.  Today's examination solely documented 
functional pain behaviors, and there was no evidence of an 
ongoing back pathology.  In an addendum, prepared subsequent 
to an x-ray study of the veteran's lumbosacral spine, the 
examiner noted that the veteran had normal vertebral bodies, 
and there was normal evidence of disc spaces.  There was no 
evidence of spondylosis or spondylolisthesis.

The veteran's SSA records indicate that the veteran was 
denied benefits, in part, because the medical evidence was 
insufficient to establish a diagnosis.  The veteran had 
stated in his Disability Report that he had injured his back 
in a jeep accident while in service and that he had been 
placed on restricted duty for the remainder of his service, 
because his condition made it impossible for him to sit or 
stand for prolonged periods or lift heavy objects.  The 
veteran's service was not referenced again in the SSA 
determination.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for degenerative changes in 
his lumbar spine.  Specifically, the Board acknowledges the 
in-service jeep accident, in which the veteran states he hurt 
his back.  However, the Board must adhere to established laws 
and regulations in its determinations.  As such, the 
veteran's claim is denied as it is not well grounded.

As discussed above, a well grounded claim requires 1) 
evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  See Caluza v. 
Brown, supra.  In this respect, the Board finds evidence, 
arguably, of a current disability (bulging discs at L4-L5 and 
at L5-S1, with spondylolisthesis) and evidence of in-service 
incurrence (the veteran's assertions that he injured his back 
in the documented May 1979 jeep accident).  However, the 
Board does not find competent medical evidence of record, 
which relates the veteran's claimed lower back disorder to 
his service, particularly the May 1979 jeep accident or the 
February 1980 muscle spasm.  Such evidence is necessary for a 
well grounded claim of entitlement to service connection.  
Id.

Here, the Board notes that no pertinent complaints or 
clinical findings were reported upon the veteran's separation 
from service.  

The private chiropractic treatment records are negative for 
any reference to the veteran's service and any injuries 
sustained therein.  

The veteran's other private medical records reference the 
veteran's in-service jeep accident and his reports of having 
injured his back in this accident, but it was noted in a 
February 1996 entry that while the veteran had indeed been 
involved in a jeep accident in the Army and had probably 
sustained a pretty significant back injury in the past, it 
was hard to say whether that contributed to anything the 
veteran currently had.  As for the February 1996 
correspondence from these same doctors, the Board stresses 
that the doctors merely recited the veteran's history as to 
the in-service jeep accident and his reports of pain having 
started then.  They did not further state that the veteran's 
bulging discs at L4-L5 and at L5-S1 were caused by this jeep 
accident, nor did they state clearly that the veteran's 
bulging discs were the cause of the veteran's back pain.  
Rather, they merely indicated that the veteran's bulging 
discs could be the source of the veteran's pain.  In this 
respect, the Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Further, as to the doctors' opinion 
expressed, the Board notes that the use of the word 
"could," without supporting clinical data or other 
rationale, is simply too speculative in order to provide the 
degree of certainty required for medical nexus evidence.  See 
Bloom v. West, 12 Vet. App. 185 (1999).

As for the various VA examinations of record, the Board notes 
that none of them offers an opinion relating the veteran's 
claimed lower back disorder (including degenerative changes) 
to his service, including the in-service jeep accident and 
the February 1980 muscle spasm.  Indeed, it was specifically 
stated in the June 1999 VA examination that there was no 
evidence of the veteran having injured his back while in 
service.  Further, the veteran did not have a physical 
condition that suggested any severity of back pain.  Also, 
the examiner stated that the examination solely documented 
functional pain behaviors and that there was no evidence of 
an ongoing back pathology.

The veteran's SSA records also question the existence of a 
current lower back disorder and are negative for any 
additional comment as to the veteran's service, other than 
the veteran's own comments in his Disability Report.

In effect, then, the veteran has proffered only his 
assertions, and those of his associate, that his claimed 
lower back disorder (degenerative changes of the lumbar 
spine) is related to service, specifically a jeep accident in 
May 1979.  Nothing in the record indicates that either the 
veteran or his associate possesses the medical expertise 
necessary to render such opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.  Here, though, the only evidence of record 
relating the veteran's claimed degenerative changes of the 
lumbar spine to his service is the veteran's own lay 
assertions, as well as those of his associate.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's claimed degenerative changes of 
the lumbar spine and events in service, including the May 
1979 jeep accident, the veteran has not submitted a well-
grounded claim of entitlement to service connection for 
degenerative changes of the lumbar spine.  See Caluza v. 
Brown, supra.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

Notwithstanding the veteran's testimony at his RO hearing, 
the veteran has not provided any indication of the existence 
of additional evidence that would make this claim well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this respect, 
the Board notes that the veteran's chiropractor submitted 
records as to the veteran's treatment, which were dated in 
March 1986.  The Board also notes that the treatment records 
identified by the veteran at his RO hearing were obtained by 
the RO.


ORDER

Entitlement to service connection for degenerative changes of 
the veteran's lumbar spine is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

